Citation Nr: 0526545	
Decision Date: 09/28/05    Archive Date: 10/05/05

DOCKET NO.  01-06 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for disability of the 
right ankle.

2.  Entitlement to service connection for disability of the 
left ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from July 1980 through July 
2000.

This matter comes before the Board of Veteran's Appeals (the 
Board) on appeal from a February 2001 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).

In June 2003, the appeal was remanded to obtain additional 
development.  The case is now before the Board for appellate 
review.


FINDINGS OF FACT

1.  VA met its duty to notify and to assist under the 
Veterans Claims Assistance Act of 2000.

2.  The competent medical evidence does not show current 
right or left ankle disability.


CONCLUSIONS OF LAW

1.  The veteran does not have a current disability in his 
right ankle.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2004).

2.  The veteran does not have a current disability in his 
left ankle.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for disability of both 
his right and left ankle.  He contends that he suffers the 
residual effects of sprains to both ankles incurred while in 
service.


Law and Regulations

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§§ 1110, 1131;  38 C.F.R. § 3.303(a).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).  

A "current disability" means a disability shown by competent 
medical evidence to exist.  See Chelte v. Brown, 10 Vet. App. 
268 (1997).  See also Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992) (service connection may not be granted unless a 
current disability exists).  The fact that a veteran had an 
injury in service, coupled with a statement that he is 
currently experiencing discomfort "is not enough."  Chelte 
v. Brown, 10 Vet. App. 268, 271 (1997).  Service connection 
cannot be established in the absence of competent medical 
evidence of a current disability and a causal link to 
service.  Id.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The benefit of the doubt rule of 38 U.S.C.A. § 5107(b) and 
38 C.F.R. § 3.102 is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).


Factual Background and Analysis

The service medical records, the November 2000 VA examination 
report, which included a radiological study of the veteran's 
ankles, the May 2003 VA examination report, and VA medical 
records from Little Rock Air Force Base have been reviewed.

The record does not support the veteran's service connection 
claim for disability to either the left or right ankle.  
There is no medical evidence of a current disability.

The veteran's service medical records reflect a left ankle 
sprain in December 1989, which was incurred playing 
basketball.  In addition, the veteran had a right ankle 
sprain in January 2000, six months prior to discharge.  The 
veteran was treated over the course of several months while 
in service for the January 2000 sprain, and was placed on a 
physical profile.  

Outpatient treatment reports show complaints of ankle pain 
and stiffness.  The veteran received physical therapy for the 
right ankle injury at the Little Rock Air Force Base and was 
deemed to have met his goals in May 2000.  He continued 
treating post-service at the Little Rock Air Force Base 
through April 2003 with reports of ankle pain.

Nonetheless, the current medical evidence is void of any 
diagnosed disability.  In the November 2000 radiology report, 
the veteran showed a history of bilateral ankle sprains with 
normal findings.  In the May 2003 VA examination report, the 
veteran's ankles fell "entirely within normal limits with 
the exception of mild generalized ligamentous laxity, which 
[was] normal physiological constitution and [did] not 
constitute a current injury or exacerbation of a previous 
injury."  No significant residuals of his in-service right 
ankle sprain were found.  

The veteran's statements that he experiences pain in both 
ankles are acknowledged.  However, "pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."  Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999).  
With regard to the veteran's assertions that he has an ankle 
disability due to his physically demanding Air Force career, 
he is qualified to report events of service, but he is not 
qualified to render a current diagnosis of ankle disability 
and relate his claimed disability to any event of service.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The 
competent medical evidence in this case does not show current 
disability.  Without competent medical evidence of a current 
disability and a causal link to service, service connection 
cannot be established.  Chelte v. Brown, 10 Vet. App. 268, 
271 (1997).  The veteran's statements as to the diagnosis 
are, therefore, of no probative value as they relate to a 
current diagnosis or nexus opinion.  .

Given the foregoing, the benefit of the doubt rule is 
inapplicable.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).  Because of the absence of competent medical evidence 
of a current disability and a causal link to service or 
evidence of chronicity or continuity of symptomatology, the 
preponderance of the evidence is against the claim.  
Entitlement to service connection for right and left ankle 
disability is denied.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 
C.F.R. §§ 3.102, 3.303.

Veterans Claims Assistance Act of 2000

VA has fulfilled its duty to notify and to assist the veteran 
in the development of his claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)).

Under the Veterans Claims Assistance Act of 2000 (VCAA), when 
a complete or substantially complete application for benefits 
is filed, VA must notify a veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), 
the U.S. Court of Appeals for Veterans Claims (Court) held 
that a VCAA notice must inform a veteran of (1) any 
information and evidence not of record needed to substantiate 
the claim; (2) what information VA will seek to provide; and 
(3) what information the veteran is expected to provide.  
Interpreting 38 C.F.R. § 3.159(b)(1), the Court also held 
that VA must ask the veteran to submit any pertinent evidence 
in his possession ("fourth element").

Compliance with 38 U.S.C.A § 5103 requires that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  Pelegrini v. Principi, 18 Vet. App. 1112 
(2004).  In this case, a February 2005 letter was sent to the 
appellant after the RO's February 2001 rating decision that 
is the basis for this appeal.  It is acknowledged that the 
February 2005 letter was untimely, however, the untimeliness 
was not prejudicial to the veteran's appeal.  Any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  The appellant was furnished content-
complying notice and proper subsequent VA process, thus 
curing any error in the timing.  Id.  The veteran was 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  It is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.

The February 2005 letter explained what information or 
evidence was needed to substantiate the claim for right and 
left ankle disability and provided the basic elements of a 
successful service connection claim.  The letter asked for 
information from the veteran to enable VA to collect the 
records necessary, and also asked the veteran to send medical 
evidence of the current disability directly to VA.  The 
letter notified the veteran that it is his responsibility to 
support his claim with the appropriate evidence and asked the 
veteran to send any medical reports he had to VA.

While the veteran was not explicitly asked prior to the 
rating decision to submit all pertinent evidence in his 
possession so as to literally comply with the "fourth 
element" requirement, notice was accomplished with the 
February 2005 letter, which lists all evidence needed to 
substantiate the claim.  The Board finds that no prejudicial 
error resulted with respect to the "fourth element."

VA's duty to assist a veteran in substantiating his claim 
(see 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d)) has also 
been satisfied.  The duty to assist contemplates that VA will 
help a veteran obtain relevant records, whether or not the 
records are in federal custody.  The record here includes the 
service medical records and VA medical records, both of which 
have been reviewed.  VA remanded the case for additional 
development to gain access to Little Rock Air Force Base 
records.  VA made three requests for the medical records from 
Little Rock Air Force Base before those records were 
received.  The veteran was given an opportunity to testify 
before a Veterans Law Judge in connection with this claim, 
but declined to exercise his right to do so.  He did not 
report the existence of pertinent medical records or records 
in the custody of government agencies, such as the Social 
Security Administration, or employers.  Therefore, the Board 
concludes that VA has met its duty to assist obligations.


ORDER

Entitlement to service connection for disability of the right 
ankle is denied. 

Entitlement to service connection for disability of the left 
ankle is denied.




	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


